CLARK, Judge.
The only assignment of error brought forward is that the trial court erred in failing to instruct the jury as to the meaning of the terms “corroboration” and “substantive evidence”. However, in the absence of a request, the trial court is not required to define these terms, and since there was no request here we discern no prejudice to the defendant. State v. Mitchell, 7 N.C. App. 49, 171 S.E. 2d 31 (1969) and State v. Hardee, 6 N.C. App. 147, 169 S.E. 2d 533 (1969). Having further reviewed the face of the record for errors, we find none.
No error.
Judges Parker and Hedrick concur.